The record in this case shows that about six o'clock on the afternoon of December 4th, 1914, Neils Buck, claimant for the use of the Boston Insurance Company of Boston, Massachusetts, was driving his automobile north on a street in the City of Chicago, commonly known and described as Lake Shore Drive, or Sheridan Eoad, near the intersection of Chestnut street with said Lake Shore Drive, and in the center of the street is what is known as a safety zone, in the center, of which zone is a lamp post, which contains a red lamp for the purpose of safety and warning; that said Lake Shore Drive at this particular place is under the control and jurisdiction of the Lincoln Park Commissioners. The evidence shows that Neils Buck, while driving his automobile on Lake Shore Drive, near the intersection of said Drive and Chestnut street, attempted to pass to the left of a line of automobiles towards the center of the street where the lamps were placed in safety zones, and thereby collided with the aforesaid post on which was placed an unlighted lamp. He had passed a number of these lamp posts prior to the collision, and therefore was duly apprised of the fact that these lamp posts were placed at intervals along said Drive. The evidence also shows that while darkness had set in Neils Buck did not have the headlights on his automobile lit. The evidence further shows that, at the time of the accident said Neils Buck owned and there was in full force and effect a policy of automobile collision insurance in a company known as Boston Insurance Company of Boston, Massachusetts, and that said Neils Buck recovered from and has been paid by said Boston Insurance Company of Boston, Massachusetts, the full amount of his damages. It is hardly necessary in this case to discuss the general facts, for the reason that there is no liability on the State, in view of the well established rule that the State is not liable for the torts of its agents, servants or employees; and even though the lamp in the safety zone was not lit, it is clear from the evidence that the said Neils Buck did not exercise due care and caution for his own safetic This Court in a long line of decisions has invariably held the same as stated in the foregoing paragraph, and it is needless to quote the decisions. The claim is therefore rejected.